              Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 Hope VanDross
 3900 16th Street NW                                    PAGE COUNT 19 (INCLUDING
 #402                                                   EXHIBITS)
 Washington, DC 20011

                              Plaintiff,                CASE NO.______________

        v.

 Chronicle of Higher Education, Inc. (The)
 1255 23rd Street NW, Ste. 700
 Washington, DC 20037

             Serve Registered Agent:
             Prentice-Hall Corporation System, Inc.
             1090 Vermont Ave NW
             Washington, DC 20005

                              Defendant.



                                            COMPLAINT

 Plaintiff, Hope VanDross (“Ms. VanDross”) by and through the undersigned, files this
Complaint against Defendant, Chronicle of Higher Education, Inc., (“Employer” or
“Chronicle”), for actual, compensatory, statutory, and punitive damages, and states as follows:

                                           INTRODUCTION

  1.         Plaintiff, Hope VanDross, brings this complaint against Defendant, Chronicle for
             Higher Education, Inc., for violating Ms. VanDross’s rights pursuant to Title VII of
             the Civil Rights Act of 1962, 42 U.S.C.S. § 2000e et seq. and the Age Discrimination
             in Employment Act of 1967, 29 U.S.C.S. § 623 et seq.
  2.         Plaintiff, also brings this complaint against Defendant, Chronicle, for retaliating
             against Ms. VanDross for exercising her rights pursuant to Title VII of the Civil

                                                   1
      Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 2 of 15




     Rights Act of 1962, 42 U.S.C.S. § 2000e et seq. and the Age Discrimination in
     Employment Act of 1967, 29 U.S.C.S. § 623 et seq.

                                JURISDICTION AND VENUE

3.   This Court has subject-matter jurisdiction over the claims presented in the first,
     second, and third cause of action herein under Title VII of the Civil Rights Act of
     1964 and the Age Discrimination in Employment Act of 1967 pursuant to 42
     U.S.C.S. § 2000e et seq. and 29 U.S.C.S. § 623 et seq.; and the amount in controversy
     is over $75,000.00.
4.   This action arises under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42
     U.S.C.S. § 2000e-2, based on race discrimination and retaliation; and the Age
     Discrimination Act of 1967, 29 U.S.C.S. § 623, based on age discrimination and
     retaliation.
5.   Venue is proper as the acts complained of herein occurred in the District of
     Columbia.

                                      PARTIES

6.   Ms. VanDross lives in Washington, DC at 3900 16th Street, NW, #402, Washington,
     DC 20011.
7.   Chronicle of Higher Education, Inc. (The) is a Delaware corporation conducting
     business in the District of Columbia, with a primary address of 1255 23rd Street, NW,
     Ste. 700, Washington, DC 20037, and a registered agent located at 1090 Vermont
     Ave, NW, Washington, DC 20005.

                             STATEMENT OF FACTS

8.   The Chronicle of Higher Education is a newspaper and website that presents news,
     information, and jobs for college and university faculty and student affairs
     professionals.

9.   The Chronicle requires a subscription to read certain articles and publications.




                                           2
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 3 of 15




10.   The Chronicle has the following publications: The Chronicle of Higher Education;
      The Chronicle of Philanthropy; Arts & Letters Daily; and The Chronicle Review.

11.   The Chronicle of Philanthropy is a magazine that covers the nonprofit world of
      philanthropy.

12.   The Chronicle of Philanthropy focuses on charity leaders, foundation executives, fund
      raisers and others involved in philanthropy.

13.   Ms. VanDross is a fifty-five-year-old, African-American Woman with over 20 years
      of national sales experience.

14.   Ms. VanDross was hired by The Chronical of Philanthropy (“COP”) on August 1,
      2016 as an Institutional Sales Associate.

15.   The Institutional Sales Associate position was expected to cultivate and build the
      expanding site license business for the COP. See Exhibit 1.

16.   The Institutional Sales Associate was responsible for managing existing site licenses
      and for building closing a robust pipeline of new business opportunities.

17.   The robust pipeline of business opportunities included institutions of higher
      education, non-profit organizations, hospital and healthcare systems and foundations.

18.   The Institutional Sales Associates position required Ms. VanDross to establish strong
      relationships with COP’s institutional clients and meet and exceed sales and renewal
      objectives.

19.   Ms. VanDross was employed by the Chronicle on a full-time basis and began with a
      base salary of $58,000 annually plus 15% commission on new business and $750.00
      quarterly bonus when renewals were 90% and above.

20.   In the 2019 fiscal year Ms. VanDross’s employment, she was compensated on an
      annual basis at rate of $68,000.00 plus 15% commission and 1% on renewals.




                                           3
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 4 of 15




                                      Performance

21.   During her tenure at the COP Ms. VanDross received positive performance reviews
      as reflected in her 2017 and 2018 evaluations.

22.   During her tenure at the COP Ms. VanDross consistently met or exceeded her sales
      goals and objectives.

23.   In 2018, Ms. VanDross was promoted to the position of Institutional Sales Executive.

24.   For Fiscal Year 2017, Ms. VanDross received an excellent performance review and
      made a total of $116,039.00 in sales.

25.   For Fiscal Year 2018, Ms. VanDross received an excellent performance review and
      made a total of $130,251.00 in sales.

26.   October 2, 2019, Ms. VanDross sold the largest site license in COP history for over
      $40,000.

27.   For Fiscal Year 2019, Ms. VanDross sold a total of $151,497.00 in new business
      before her termination on October 31, 2019.

28.   Ms. VanDross’s total sales for Fiscal Year 2019 missed her quota by less than
      $10,000, which she would have made if she was not terminated October 31, 2019.

29.   During her tenure at the COP Ms. Vandross surpassed the prior years’ sales numbers
      each year she worked at the Chronicle.

                  Derogatory Comments and Inappropriate Gestures

30.   On December 1, 2017, Michael Sisk joined the Chronicle as Publisher and Chief
      Revenue Officer of the Chronicle of Higher Education and the Chronicle of
      Philanthropy.

31.   At the time of Mr. Sisk’ hire, Ms. VanDross was employed as a Sales Associate.

32.   In April 2018, Ms. VanDross’ hiring manager and supervisor, Elizabeth Kennedy, left
      the Chronicle.

                                              4
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 5 of 15




33.   In November 2018, Ms. VanDross was promoted to Institutional Sales Executive and
      her base salary increased by almost 10% to $68,000 plus 15% commission.

34.   Ms. VanDross was promoted as recognition for her contributions to the COP.

35.   Despite her stellar performance, Ms. VanDross began to face derogatory comments
      and inappropriate gestures from Mr. Sisk.

36.   During meetings and in passing Mr. Sisk regularly referred to Ms. VanDross as “Sis” and
      “Kid.”

37.   The “Sis” and “Kid” comments were directed at Ms. VanDross and other minorities.

38.   During formal meetings, Mr. Sisk gave Ms. VanDross a “fist bump” while giving
      non-minorities handshakes.

39.   On another occasion Mr. Sisk showed Ms. VanDross a video on his phone of a Janet
      Jackson concert he attended and insisted she looked like Janet Jackson, although she
      does not.

40.   These are derogatory terms when used in a corporate setting in reference to minorities
      and Ms. VanDross was demoralized by the comments and gestures.

                                Isolation from The Team

41.   In March of 2019, Amy Long was hired as Associate Publisher of Content Revenue
      for the Chronicle and also became Ms. VanDross immediate supervisor.

42.   From March of 2019 when Ms. Long was hired to the date of Ms. VanDross
      termination in October of 2019, Ms. Long only had five meetings with Ms.
      VanDross.

43.   This despite the fact Ms. VanDross was the second most senior person on the content
      revenue team.

44.   In contrast, Ms. Long met with younger non-minority employees on a daily basis.



                                           5
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 6 of 15




45.   Ms. Long said good morning to non-minority employees on daily basis but never said
      good morning to Ms. VanDross on only a few occasions.

46.   Ms. Long had meetings with non-minority team members regarding their
      commissions, however, only sent Ms. VanDross emails regarding her commissions.

47.   Weekly and biweekly meetings were held and Ms. VanDross was not asked to
      contribute regarding site license subject matters although she was the most senior for
      site licenses.

48.   Ms. Long left out site license information handled by Ms. VanDross during monthly
      meetings conducted by Mr. Sisk.

49.   Ms. Long held large full Chronicle staff meetings to discuss what her “team” was
      working on and Ms. VanDross site licenses was left out of the meetings.

50.   Ms. Long held separate meetings, away from the larger team, with Ms. VanDross and
      George Young, the only two African American team members.

51.   During monthly meetings with Mr. Sisk, Ms. VanDross site license contribution was
      no longer asked for or relayed as previously done before Ms. Long was hired.

52.   After Ms. Long’s hire, non-minority contributions to the team were discussed during
      monthly meetings with Mr. Sisk.

53.   Site licenses was not given an advertising and marketing budget so they could grow
      and conduct business development, as with other sales teams within the Chronicle.

54.   Work related social gatherings were held by Ms. Long that Ms. VanDross was not
      invited to.

55.   Ms. Long only invited younger, non-minority team members to social, work
      gatherings instead of inviting her entire team.

56.   Non-minorities were given promotions and awards while Ms. VanDross was not.



                                            6
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 7 of 15




                              Meeting with Human Resources

57.   On July 22, 2019, Ms. VanDross met with Ms. Long and Senior Human Resources
      Manager Leighann Ransom to discuss Ms. VanDross feelings of isolation and feeling
      she was not “part of the team” due to her race and age.

58.   Ms. VanDross was told contend? Ms. Long was busy developing a 5-year content
      strategy which kept her busy and her lack of interaction with Ms. VanDross had
      nothing to do with race or age.

                Promotions and Awards for Non-Minority Employees

59.   During the relevant time period there were eight people on the Content Revenue team
      with Amy Long in charge of the team.

60.   Erin Gajansa, from marketing was second in line behind Amy Long.

61.   On or around July 19, 2019, a younger white male Content Revenue team member
      was promoted to an unpublished manager position with no managerial experience and
      without having to interview.

62.   On or around July 19, 2019, a younger white female Content Revenue team member
      was promoted to an unpublished position after nine months with the Chronicle,
      without having to interview.

63.   On or around July 9, 2019, a younger white female Content Revenue team member
      was promoted to an unpublished position which was her third promotion since Ms.
      VanDross’ tenure, without an interview.

64.   On or around March 2018, George Young an African American male was hired by
      the Chronicle as an associate for site licenses and trained by Ms. VanDross.

65.   During his tenure, Mr. Young was passed over for promotions and almost terminated.




                                           7
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 8 of 15




                 Director of Institutional Sales and Engagement Position

66.   During her tenure with the COP Ms. VanDross applied for numerous promotions
      including the Director, Institutional Sales and Engagement (DISE) position.

67.   Beginning in April of 2019, Ms. VanDross inquired regarding the DISE position.

68.   The DISE position was responsible for driving institutional site license, group
      subscription and premium product content sales by acquiring and retaining university,
      nonprofit, and corporate clients. See Exhibit 2.

69.   The DISE position required an individual who could maintain and grow The
      Chronicle’s market share.

70.   The DISE position leads a sales team within site licenses the COP and an
      Engagement Manager and reports to Amy Long the Associate Publisher, Content
      Revenue.

71.   The core functions and duties of the DISE position are the same as the Institutional
      Sales Executive position.

72.   On October 22, 2019, Ms. VanDross was asked by Ms. Long and Ms. Ransom to
      interview for the DISE position.

73.   Ms. VanDross was interviewed by Ms. Long and Ms. Ransom from Human
      Resources.

74.   In addition to her years of experience Ms. VanDross credentials for the DISE position
      included: Selling both CHE and COP successfully including creation of national
      pricing for both, training George Young in COP sales, creation of sales plans for COP
      submitted to Mr. Sisk, creation of email “content” for business development and
      creation of COP strategic plan to increase and grow sales.

75.   During the interview process Ms. VanDross was asked her method for locating
      potential client leads, how she determines strategies to grow business, her process for
      closing large deals, her methodology for client outreach, her process for locating

                                           8
       Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 9 of 15




      potential client, her method for determining pricing and what events she attended for
      business development.

76.   Ms. Long and Ms. Ransom harvested a blue print from Ms. VanDross to be used in
      the DISE position.

77.   On October 23, 2020, Ms. VanDross received an email from Hallie Hoffman, and
      Amy Long requesting she informally the duties of the DISE position informally.

78.   On October 28, 2019, Ms. VanDross informed Ms. Ransom she was not comfortable
      performing all of the duties of the DISE without formally being promoted to the
      position.

79.   On or around October 29, 2019, Ms. VanDross was informed she was not selected for
      the DISE position.

80.   Ms. VanDross was informed she lacked the “vision” and “leadership” credentials
      required for the position.

81.   On October 31, 2019, the last day of the fiscal year, Ms. VanDross was informed her
      position was being eliminated.

82.   The reason for the elimination of Ms. VanDross position was due to alleged lower
      revenue conditions for the COP and lower sales by Ms. VanDross.

83.   On October 31, 2019, Ms. VanDross received a severance letter confirming and
      outlining the Chronicle’s offer concerning Ms. VanDross’s forced separation from the
      Chronicle.

84.   During Ms. VanDross’s three plus years at the Chronicle, she met or exceeded her
      sales goals, including closing on a variety of new businesses with a variety of large
      organizations.

85.   Following Ms. VanDross termination from the COP, a younger white female was
      hired to fill the DISE position.


                                           9
           Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 10 of 15




86.       The newly hired DISE has less than half of Ms. VanDross experience.

                                           EEOC Charges Filed

87.       Subsequent to her termination, Ms. VanDross filed a charge of discrimination against
          The Chronicle with the EEOC.

88.       The basis of the EEOC charge was race, sex, age and retaliation.

89.       On September 11, 2020, Ms. VanDross was issued a Right to Sue letter for this
          matter. See Exhibit 3.

                                               Count I
      Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e et seq.
                                       Race Discrimination
90.       Ms. VanDross incorporates by references all of the preceding paragraphs of this
          Complaint as if fully restated herein.

91.       At all times, Defendant Chronicle was an employer subject to the provisions of Title
          VII of the Civil Rights Act of 1964.

92.       At all pertinent times, Plaintiff was entitled to protection under the Title VII of the
          Civil Rights Act of 1964.

93.       Plaintiff is a member of a protected class due to her race (African-American).

94.       Plaintiff was qualified for her position based on the excellent performance
          evaluations she received.

95.       Defendant, Chronicle of Higher Education, Inc., through its employees and agents,
          violated the non-discrimination mandates of Title VII by discriminating against
          Plaintiff as a result of her race.

96.       Defendant, Chronicle of Higher Education, Inc., through its employees and agents
          discriminated against Plaintiff on the basis of race by treating her differently from and
          less preferably than similarly situated non-black employees, in violation of Title VII.

97.       Based on her race, Plaintiff was subjected to derogatory comments such as being
          called “Sis” and “Kid” by her supervisor Mr. Sisk.


                                                 10
           Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 11 of 15




98.       Based on her race Plaintiff was subjected to derogatory gestures including “fist
          bumps” instead of handshakes by her supervisor Mr. Sisk during meetings.

99.       Based on her race Plaintiff was isolated from the COP team by her supervisor Ms.
          Long, had far fewer meetings with her immediate supervisor than her non-minority
          colleagues, not allowed to contribute site license information during weekly/bi-
          weekly meetings, not invited to social gatherings and not allowed to contribute during
          monthly team meetings.

100.      Based on her race Ms. VanDross was passed over for promotions including for the
          DISE position.

101.      Based on her race Ms. VanDross was terminated when she refused to provide the
          work of the DISE position on an informal basis.

102.      The Chronicle’s failure to promote Ms. Vandross and Ms. VanDross’s termination
          were a pretext for unlawful discrimination.

103.      This mistreatment of Plaintiff was and is directly related to Plaintiff’s race, insofar as
          her race was the direct cause of the discrimination and termination.

104.      As a result of Defendant’s actions, Plaintiff has suffered loss of wages, both in the
          past and in the future, as well as emotional pain, mental anguish, suffering,
          inconvenience, loss of enjoyment of life in the past, and, in all probability, will
          continue to suffer in the future.

                                                Count II
       Violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C.S. § 623 et
                                                     seq.
                                        Age Discrimination
105.      Ms. VanDross incorporates by references all of the preceding paragraphs of this
          Complaint as if fully restated herein.

106.      At all times, Defendant, Chronicle was an employer subject to the provisions of the
          Age Discrimination in Employment Act of 1967 (“ADEA”).




                                                11
           Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 12 of 15




107.      Defendant, Chronicle of Higher Education, Inc., through its employees and agents,
          violated the non-discrimination mandates of the ADEA by discriminating against
          Plaintiff as a result of her actual or perceived age (55 years old).

108.      As stated in this complaint Ms. Vandross was qualified for her position and received
          excellent performance evaluations.

109.      From March 2019 to October 2019, or Amy Long’s hire date to Ms. VanDross’s
          termination date, Ms. Long only met with Ms. VanDross a total of five times, despite
          Ms. VanDross being the second-most senior person on the content revenue team.

110.      Ms. Long met with younger employees on a daily basis but not with Ms. VanDross.
111.      Ms. Long had social gatherings with younger employs while excluding Ms.
          VanDross.

112.      Younger employees were not required to interview for promotions while Ms.
          VanDross was required to interview.

113.      Younger, white employees were promoted regularly and frequently while Ms.
          VanDross was only promoted once before Ms. Long became her supervisor.

114.      The Chronicle terminated Ms. VanDross and hired a younger woman with half her
          experience for the DISE position.

115.      Plaintiff’s age was the direct cause of her termination.

116.      As a result of Defendant’s action, Plaintiff has suffered loss of wages, both in the past
          and in the future, as well as emotional pain, mental anguish, suffering, inconvenience,
          loss of enjoyment of life in the past, and, in all probability, will continue to suffer in
          the future.

                                                Count III
       Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e et seq., and
           the Age Discrimination in Employment Act of 1967, 29 U.S.C.S. § 623 et seq.
                                    UNLAWFUL RETALIATION
117.      Plaintiff incorporates by reference each and every allegation in all of the preceding
          paragraphs of this Complaint as if fully restated herein.


                                                12
             Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 13 of 15




118.     At all times, Defendant Chronicle was an employer subject to the provisions of Title
         VII and the ADEA.

119.     During her tenure with the Chronicle, Ms. VanDross endured derogatory comments,
         isolation and had been passed over for promotion based on her age and race.

120.     Ms. VanDross engaged in a protect activity on July 22, 2019, Ms. VanDross met with
         Ms. Long and a Senior Human Resources manager, Leighann Ransom to address Ms.
         VanDross’s feelings of isolation, hostility, and general feeling of unwelcomeness due
         to Ms. VanDross’s race and age.
121.     Defendant had knowledge of Ms. VanDross claims for discrimination based on the
         July 22, 2019 meeting.
122.     On October 31, 2019 in retaliation for Ms. VanDross reporting the discrimination she
         faced, she was told her position was eliminated and terminated.
123.     In fact, Ms. VanDross’s position was not eliminated, and a younger, white applicant
         was hired to do her job with a higher salary.
124.     Plaintiff was wrongfully discharged for engaging in a protected activity by
         complaining to management and human resources regarding the unlawful
         discrimination she faced.
125.     Ms. VanDross’s termination was a pretext for unlawful retaliation and discrimination.
126.     As a result of Defendant’s action, Plaintiff has suffered loss of wages, both in the past
         and in the future, as well as emotional pain, mental anguish, suffering, inconvenience,
         loss of enjoyment of life in the past, and, in all probability, will continue to suffer in
         the future.

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment awarding
Plaintiff:
       a. Actual damages and liquidated damages for the period of time provided by law,
             including appropriate back pay, front pay, and reimbursement for lost pension,
             insurance and all other benefits for all counts;
       b. Compensatory damages and liquidated damages in the amount of one hundred
             thousand dollars ($100,000) per count for all counts;
       c. Attorneys’ fees;


                                                 13
         Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 14 of 15




       d. Expert witness fees incurred by Plaintiff in the preparation and prosecution of this
          action;
       e. Pre-judgment and post-judgment interest as allowed by law;
       f. Costs of court and costs of prosecuting this claim; and Such other and further relief
          to which Plaintiff may be justly entitled.
       g. But to award no less than four hundred and fifty thousand dollars ($400,000) in
          total damages and costs.


DATED: December 10, 2020

                                            Respectfully Submitted,

                                            /s/____________________
                                            Ryan A. Hintzen, Esq.
                                            Bar No. 495538
                                            The Hintzen Law Firm
                                            601 Pennsylvania Ave., Ste. 900
                                            Washington, DC 20004
                                            P: 202-638-6988
                                            F: 202-639-8238
                                            ryan@hintzenlf.com

                                            Attorney for Plaintiff

                                       JURY DEMAND

     Plaintiff demands a trial by jury on all issues triable as such.

                                            Respectfully Submitted,

                                            /s/
                                            _______________________
                                            Ryan A. Hintzen, Esq.
                                            Bar No. 495538
                                            The Hintzen Law Firm
                                            601 Pennsylvania Ave., South Building
                                            Suite 900
                                            Washington, DC 20004
                                            P: 202-638-6988

                                               14
Case 1:20-cv-03595 Document 1 Filed 12/10/20 Page 15 of 15




                          F: 202-639-8238
                          ryan@hintzenlf.com

                          Attorney for Plaintiff




                            15
